I concur in Judge Hildebrandt's excellent analysis. I write separately to underscore that continued employment of an at-will employee (or in this case independent contractor) is sufficient consideration for changes in employment terms. The unreported, and therefore nonbinding,16 decision in Kaufman vFiduciary Mgt., Inc.17 should not be relied upon for a contrary position, and should be at most limited to its specific facts.
16 See S.Ct.R.Rep.Op. 2(G).
17 (Sept. 8, 1993), Hamilton App. No. C-920399, unreported.